         Case 1:20-cv-10685-ADB Document 225 Filed 08/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

    RESPONDENT’S NOTICE OF INTENT TO TRANSFER AND THEN REMOVE

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits this notification pursuant to this Court’s Order,

dated June 9, 2020. Doc. # 144.

       During the week of August 10, 2020, ICE intends to execute Petitioner Jorge Domingo

Martinez Delgado’s final order of removal by transferring him out of the district and removing

him from the United States to Guatemala.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                              By:     /s/ Jason C. Weida
        Case 1:20-cv-10685-ADB Document 225 Filed 08/06/20 Page 2 of 2



                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: August 6, 2020                    Jason.Weida@usdoj.gov
